PER CURIAM.
The defendant, Jermaine Thompson, appeals the denial of his 3.800 motion seeking 21 days credit for time served in the juvenile detention center prior to being transferred to the Dade County jail. The defendant was arrested on January 11, 1994 for various crimes. He was transferred to the Dade County jail on February 3, 1994. The State concedes that the defendant was credited only 586 days for time served in' the Dade County jail beginning on February 3, 1994, and not the additional 21 days spent in the juvenile detention center. Accordingly, the order denying Thompson’s motion seeking credit for time served is reversed with directions to the trial court to credit the 21 days spent in the juvenile detention center. See Gainer v. State, 693 So.2d 719 (Fla. 3rd DCA 1997).
Reversed and remanded with directions.